MERRITT, Circuit Judge,
dissenting.
We should not reach the merits of the constitutional claims in this case because the mining companies have not presented their due process arguments against the Commission hearing procedures to the Mine Safety Commission itself and have made no effort to exhaust their administrative remedies. The appeal should be dismissed for failure to exhaust administrative remedies. Securities and Exchange Commission v. WACO Financial, Inc., 751 F.2d 831 (6th Cir.1985), is instructive, and we recently held that a securities broker must raise and exhaust administrative remedies before the SEC in advance of attacking the SEC’s procedures on due process grounds. The Administrative Procedure Act, 5 U.S.C. § 706, contemplates constitutional attacks on agencies’ procedures before the agency itself and then judicial review of agency decisions on constitutional issues. Surely, such a procedure should be followed here where the provision of the mine safety statute authorizing judicial review of the Mine Safety Commission’s actions expressly states that a reviewing court shall not consider any “objection that has not been urged before the Commission.” 30 U.S.C. § 816(a)(2). I would, therefore, dismiss this case for failure to present and exhaust before the administrative agency itself the issues respecting the validity of the agency’s procedures.